Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 15, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128074                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 128074
                                                                   COA: 257789
                                                                   Wayne CC: 03-002234
  GARY COUCH,
           Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 16, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, J., would hold this case in abeyance for People v Drohan, lv gtd 472 Mich
  881 (2005).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 15, 2005                   _________________________________________
           p1208                                                              Clerk